Citation Nr: 0936290	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asbestosis to include 
as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and J.T., friend


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to July 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for asbestosis, due to asbestos exposure.  The Board notes 
that during the course of the appeal, the Veteran's claims 
file was temporarily brokered to the Cleveland, Ohio, VA 
Regional Office.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding is of record.  During the 
hearing, the Veteran requested a 90-day hold on the case so 
that additional medical evidence could be submitted.  
Subsequently thereafter, additional evidence was forwarded to 
the Board in September 2009.  The Board notes that the 
Veteran has waived initial RO consideration of the new 
evidence submitted in conjunction with his claim.  38 C.F.R. 
§ 20.1304(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has alleged that he has asbestosis as a result of 
in-service asbestos exposure.  As to claims of service 
connection for asbestosis or other asbestos-related diseases, 
VA has issued a circular on asbestos-related diseases. This 
circular, DVB Circular 21- 88-8, Asbestos- Related Diseases 
(May 11, 1988) (DVB Circular), provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy Veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease). See Department 
of Veterans Affairs, Veteran's Benefits Administration, 
Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VAOPGCPREC 
4-00.

During the June 2009 Travel Board hearing the Veteran 
testified that serving as a gunner's mate aboard the Landing 
Ship, Medium Rocket (LSMR) 527 exposed him to asbestos.  He 
explained that he was exposed to asbestos while sleeping 
around asbestos covered piping on the ship.  He further added 
that he breathed in asbestos while serving in the capacity of 
a "hot shell man" on a five inch gun mount.  

A review of the Veteran's DD Form 214 and service personnel 
records disclose that the Veteran served on board the LSMR-
527.  Service personnel records indicate that the Veteran 
served as a gunner's mate, however, it is unclear from 
reviewing the Veteran's service records whether he, in fact, 
was exposed to asbestos.    

In this case, the RO found that the Veteran had no in-service 
asbestos exposure.  However, the service personnel records 
reflect service as a truck driver.  The RO did not consider 
such service in light of the above described provisions from 
the M21-1, which suggest that asbestos was used in World War 
II, U.S. Navy ships.

The earliest evidence of asbestosis is dated in 2000.  
Beginning in June 2000, the Veteran was diagnosed with 
asbestosis, as reflected in a June 2000 private medical 
report.  It was reported that the Veteran had been suffering 
from asbestosis for approximately five to seven years.  
Thereafter, the Veteran was assessed with asbestosis in 
February 2004, March 2004, April 2004, and October 2004.  In 
July 2009, a private physician stated that the Veteran's 
asbestosis is not curable.  

During the June 2009 Travel Board hearing the Veteran 
testified that he was exposed to asbestos during military 
service and after military service while working as a "scrap 
man" for Armco.  However, it is unclear whether the 
Veteran's current diagnosis of asbestosis is related to 
exposure to asbestos during or after military service.

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the Veteran's 
claimed in-service exposure to asbestos.  The AMC/RO should 
also schedule the Veteran for an examination to determine 
whether the Veteran's asbestosis is related to his alleged 
in-service asbestos exposure or any post-service asbestos 
exposure.  





Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should consider the 
Veteran's service personnel records 
showing an MOS as a gunner's mate and 
the Veteran's contention that he worked 
aboard several ships in his job as a 
gunner's mate in conjunction with the 
provisions of the VBA Manual M21-1, 
Part VI, pertaining to asbestos 
exposure, and a determination should be 
made as to whether it is as likely as 
not such service caused asbestos 
exposure.  If further investigation is 
necessary to make such a determination 
the AMC/RO should prepare a letter 
asking the United States Army and Joint 
Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's claimed 
in- service asbestos exposure from 
working on World War II Navy ships.  
Copies of the Veteran's available 
service treatment records and service 
personnel records, and his contentions 
regarding exposure to asbestos should 
be forwarded to the JSRRC.  If 
indicated by the JSRRC, the AMC/RO 
should contact the United States Navy 
and/or the National Archives and 
request copies of the Veteran's unit 
records to help answer these questions.

2.  After completion of the foregoing, the 
AMC/RO should arrange for the Veteran to 
be afforded a VA examination to determine 
the etiology of his current asbestosis.  
The AMC/RO must specify for the examiner 
whether the evidence reflects that the 
Veteran was exposed to asbestos in service 
and any potential asbestos exposure after 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  

The examiner should opine whether it is at 
least as likely as not that the Veteran's 
asbestosis is related to his alleged in-
service asbestos exposure or any post-
service exposure.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The entire claims folder and 
a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

3.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO is 
satisfied that the record is complete the 
claim should be readjudicated by the 
AMC/RO.  If the claim is still denied the 
AMC/RO must furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.       

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




